DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,981,122 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘122 patent are directed to a composite and a gas separation material comprising the composite, and not to a method of gas separation as instantly claimed. However, one having ordinary skill in the art would have recognized that a method of gas separation as instantly claimed could be performed with the composite and the gas separation material comprising the composite of the ‘122 patent since the ‘122 patent expressly claims the gas separation material having a higher permeance for carbon dioxide than for nitrogen (see claim 13 of the ‘122 patent). 
Furthermore, the Examiner notes that the 35 USC 121 prohibition against double patenting does not apply in this case since a restriction requirement was not imposed in the parent application. In other words, the instant application was filed as a divisional of the patent application, but a requirement for restriction was not made in the patent case. Therefore, the divisional application is seen as being voluntarily filed and the 35 USC 121 prohibition against double patenting is not applicable. See MPEP 804.01.

Allowable Subject Matter

4.	Claims 1-15 would be allowable if obviousness-type double patenting rejection set forth in this Office action was overcome.

5.	The following is a statement of reasons for the indication of allowable subject matter:

International Patent Application WO 2016/024633 A1 is seen as being the closest prior art. Hoshino et al. (US 2017/0259245 A1) is an English language equivalent of WO ‘933 and will relied upon as a translation.
WO ‘933 discloses a method of gas separation comprising supplying a mixed gas containing two or more gas components (e.g. carbon dioxide and nitrogen, see Figs. 2 and 3 of Hoshino et al) to a composite and allowing at least one gas component (e.g. carbon dioxide) to selectively adsorb onto the composite, wherein the composite has a porous carrier (see paragraph [0132]) having an open pore diameter of 0.1-10 mm (100-10,000 µm) and a monolayer membrane (film having a thickness of 1-1000 µm (see Hoshino et al. at paragraph [0108]) containing gelling particle particles having a basic functional group (amino group, see Hoshino et al. at paragraphs [0067]-[0077]), and the gelling polymer particles fill up the surface pores of the porous carrier (see Hoshino et al. at paragraphs [0132] and [0140]).
The prior art made of record does not teach or fairly suggest the method of claim 1 wherein at least one gas component selectively permeates the composite, and wherein the porous carrier has an open pore diameter of less than 0.5 µm.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 26, 2022